Citation Nr: 0948518	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  03-36 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim for service connection for a 
bilateral knee disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for a disability of the 
cervical and lumbar segments of the spine, to include spinal 
stenosis and degenerative disc disease (DDD).  

4.  Entitlement to service connection for bilateral shoulder 
and bilateral arm disorders secondary to the Veteran's 
cervical and lumbar spinal disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to 
October 1968 and from February to September 1978.  During his 
first period of military service he served in the Republic of 
Vietnam from November 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, issued in August 2002 and May 2004.  This case was 
previously before the Board in May 2006, at which time it was 
remanded to the RO for additional development.  The case has 
since been returned to the Board for appellate review 

In October 2005, the Veteran testified during a Board hearing 
before a Veterans Law Judge who no longer serves on the 
Board.  Subsequently, in September 2009, the Veteran 
testified during a Board hearing before the undersigned 
Veterans Law Judge in Washington, D.C.  Transcripts of both 
hearings are of record.

During the October 2005 hearing, there was an understanding 
that the only issues before the Board were service connection 
for an acquired psychiatric disorder, to include PTSD, as 
well as service connection for a disability of the cervical 
and lumbar segments of the spine, to include spinal stenosis 
and DDD.  Additional issues addressed in the October 2003 
Statement of the Case (SOC) were deemed to have been 
withdrawn from appellate consideration.  However, during and 
after the September 2009 hearing the Board has noted that 
those issues were never properly withdrawn from appeal.  
38 C.F.R. § 20.204 (2009).  Therefore, the issues currently 
on appeal are as characterized on the title page.

In June 2009 and September 2009, the Veteran submitted 
additional evidence, including documents related to 
development of his claim for service connection for PTSD and 
information about benefits from the Social Security 
Administration (SSA).  In a September 2009 brief and during 
the Board hearing, the Veteran's representative waived 
initial RO consideration of this new evidence.  The Board 
accepts this additional evidence for inclusion in the record.  
See 38 C.F.R. § 20.800 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2009).

The Board's May 2006 remand directed the RO/AMC to contact 
the SSA and obtain all necessary records concerning the 
Veteran's award of disability benefits.  In a form dated in 
February 2007 SSA then notified VA that it was unable to 
locate the Veteran's file.  Subsequently, a December 2007 
Notice of Award from SSA notified the Veteran's 
representative payee that SSA found the Veteran disabled as 
of September 2003, but could pay benefits no earlier than May 
2006.  In February 2008, SSA notified the Veteran that he had 
met medical requirements for SSA disability benefits, but a 
determination was still to be made about non-medical 
requirements.  In addition, the February 2008 correspondence 
showed that the Veteran had sought disability benefits for 
his claimed PTSD, back, neck, shoulder, and arm disorders as 
well as for other conditions.  

Thus, in regard to all of the Veteran's service-connection 
claims on appeal, the Board notes that while SSA records are 
not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  Hence, when VA is put on notice of the existence of 
SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; see also 
Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board 
finds that the RO/AMC should again try to obtain and 
associate with the claims file a copy of SSA's determination 
on the Veteran's claim, as well as copies of all medical 
records underlying that determination, as the record 
indicates his SSA file has not been destroyed and was in use 
by adjudicators.

Regarding entitlement to service connection for PTSD, 
regulations require (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) of VA 
regulations, that is, a diagnosis which meets the criteria in 
the 4th edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV); (2) credible supporting evidence 
that claimed in-service stressors actually occurred; and (3) 
a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the Veteran engaged in combat or that the 
Veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 
4.125(a) (2009).

As there has been no official documentation indicating that 
the Veteran participated in combat, particularly critical in 
this case is verification of a reported stressor.  The 
Veteran's DD 214 Forms and service treatment and personnel 
records reflect that he served with the United States Air 
Force in Vietnam.  His military occupational specialty (MOS) 
was as a material facilities specialist and he served as a 
cargo handler at an air base while in the Republic of Vietnam 
between November 1966 and November 1967.  

The Veteran's claim has been denied on the basis that his 
alleged stressors have not been verified.  In May 2006, the 
Board requested that the following actions be taken in 
conjunction with stressor verification: (1) prepare a letter 
asking the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) to provide any available information that 
might corroborate the Veteran's alleged stressors; (2) send 
USASCRUR copies of any personnel records obtained showing 
service dates, duties, and units of assignment, etc.; (3) 
send USASCRUR copies of pages 6 through 15 of the transcript 
of the October 2005 Board hearing; and (4) send USASCRUR a 
copy of the Veteran's stressor letter received in April 2003.  

A duty to assist letter was issued to the Veteran in 
September 2006 requesting additional information in 
conjunction with his reported PTSD stressors.  The Veteran 
did not directly reply to the request about stressors for 
some time, and the RO/AMC never sent a request to USASCRUR 
(or its successor agency, the JSRRC) as directed in the 
Board's May 2006 remand.  The United States Court of Appeals 
for Veterans Claims has held that a remand by the Board 
confers on the Veteran or other claimant, as a matter of law, 
the right to compliance with remand orders.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board 
finds additional development is required prior to appellate 
review.

Since this issue was last adjudicated in the Supplemental 
Statement of the Case issued in June 2009, the Veteran has 
identified, in submissions to VA and in his September 2009 
Board hearing testimony, several stressors that he believes 
are related to his PTSD diagnosis, to include: (1) his view 
of the April 12, 1967 crash of a C 141 aircraft into the bay 
of the South China Sea; (2) his witnessing the May 18, 1967 
accident which killed and injured Vietnamese traveling to 
work on a trailer, which the Veteran had suspected at the 
time was either an enemy attack or an accident caused by a 
mine; (3) perimeter incidents and (4) assisting in the 
movement of the body bags of deceased soldiers.  In partial 
verification of some of his claimed in-service stressors, the 
Veteran has submitted excerpts from a daily staff journal or 
duty officer log, dated from January 1967 to May 1967, and 
pages from a Maxwell Air Force Base history of the 12th 
Tactical Fighter Wing at Cam Ranh Bay Air Base.  

While the Veteran has waived initial RO consideration of this 
evidence, the Board finds that the Veteran has provided 
enough detail to allow for meaningful stressor corroboration 
research.  The Board notes that the March 2009 VA examiner 
found likely combat-related PTSD, but that the Veteran had 
been vague about the incidents which happened in Vietnam and 
that it was unclear and difficult to identify at that time 
any specific stressor for his active PTSD symptoms.  VA is 
required to assist a claimant unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  Therefore, on remand the 
RO/AMC should contact the U.S. Army and Joint Services 
Records Research Center (JSRRC) with both the requests 
identified in the Board's May 2006 remand as well as the 
Veteran's claimed in-service stressor materials developed in 
2009.

Regarding the Veteran's request to reopen his claim for 
service connection for a bilateral knee disorder, the United 
States Court of Appeals for Veterans Claims, in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), clarified VA's duty to 
notify in the context of claims to reopen a claim pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to such 
claims, VA must inform a claimant of the bases for the prior 
denial of the claim and notify him both of the evidence and 
information necessary to reopen the claim and to establish 
entitlement to service connection, particularly with respect 
to those elements found insufficient in the previous denial.  
The Board finds that in this case the duty to notify has not 
been satisfied.  The Veteran was notified by letter dated 
June 2002 of the evidence and information necessary to 
establish entitlement to service connection for a bilateral 
knee disorder.  However, he never was informed of the bases 
for the prior denial of his claim of entitlement to service 
connection for a bilateral knee disorder or notified of the 
evidence and information necessary to reopen this claim.  A 
remand thus is necessary so that the Veteran may be issued a 
fully compliant notice.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009) are fully complied with and 
satisfied.  The letter is to give the 
Veteran proper notice of the information 
and evidence needed  to reopen his claim 
for service connection for a bilateral 
knee disorder, under the requirements 
found in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.  The RO/AMC shall attempt to obtain 
additional documents concerning the 
Veteran's Social Security Administration 
(SSA) disability benefits, specifically 
copies of all of the medical records 
concerning the Veteran's claims on appeal.

3.  With respect to the PTSD claim, the 
RO/AMC shall contact the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) for development of the Veteran's 
claimed stressors.  The RO/AMC shall 
provide the JSRRC with all appropriate 
documentary evidence, including copies of 
the evidence provided by the Veteran in 
writing or in hearing testimony provided 
by the Veteran.  This includes, but is not 
necessarily limited to, the following:  
personnel records obtained showing service 
dates, duties, and units of assignment, 
etc;  pages 6 through 15 of the transcript 
of the October 2005 Board hearing; a copy 
of the Veteran's stressor letter received 
in April 2003; information provided by the 
Veteran in 2009 



concerning the specific circumstances of 
his alleged 
stressors (summarized above), including 
copies of the Veteran's VA Form 21-0781 
for the April 1967 and May 1967 incidents; 
the duty officer log submitted September 
2009; and pages 4 through 10 of the 
transcript of the September 2009 Board 
hearing.  

Positive and negative responses should be 
documented.  Copies of all inquiries, and 
records and responses received, should be 
associated with the claims file, and the 
RO/AMC should undertake any indicated 
additional development.  If unable to 
corroborate his stressors, the Veteran and 
his representative should be informed of 
the results of the requests for 
information.  

4.  Thereafter, the RO/AMC shall take such 
additional development action with respect 
to the claims as it deems proper, 
including providing for VA examinations.  
When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence and readjudicated.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


